DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites “An eyelash brush mainly disposed with a body…” in line 1 (emphasis added). It is unclear how the transitional phrase “mainly disposed with” defines the scope of the claim with respect to unrecited components and if any unrecited components are excluded from the scope of the claim. “Mainly disposed with” can be interpreted as “comprising” or “consisting of” or “consisting essentially of” and the specification provides no indication what scope “mainly disposed with” means and whether it is an open ended or closed ended transitional phrase.(See MPEP 2111.03 for information on transitional phrases.) As best understood, for examination purposes, “mainly disposed with” is interpreted as “comprising”. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The best prior art is found to be Aso (WO 2012160644 A1) wherein Aso discloses a cosmetic applicator (Fig. 1-13) with bristles (30), clamping parts (14), a body (6), a perforation in one end of the body (14), and a grip rod (5). However, Aso is silent to a chamber being provided inside the body, one end of the body being disposed with a screw connection portion, one end of the chamber being provided with a through hole, another end of the chamber being provided with a plug-connection hole, a wall surface of the body being provided with two clamping plate sets opposite to each other, a part of the body located between the two clamping plate sets being disposed with a slot, a cover being assembled on the screw connection portion of the body, inside the cover being provided with an internal screw thread, a prod being disposed on an inner wall surface of the cover, a mascara liquid tube being disposed inside the chamber of the body, the mascara liquid tube being filled with a mascara liquid, one end portion of the mascara liquid tube being provided with a perforation, a grip rod being assembled on one end portion of the mascara liquid tube, one end of the grip rod being provided with an assembly end, the assembly end being inserted into the perforation of the mascara liquid tube, a leak-proof gasket being provided on a wall surface of one end portion of the grip rod, a positioning stopper being provided on the grip rod, a liquid-absorbent cotton being disposed between the two clamping plate sets of the body, and a lower edge of the liquid-absorbent cotton being provided with a plurality of bristles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772